Title: Report of Committee on Letter of Arthur Lee, [1 December] 1780
From: Bee, Thomas
To: 


[1 December 1780]
The Committee to whom were referred the Letter from Arthur Lee Esqr. &c submit the following report.
Arthur Lee Esqr. having deposited with the President of Congress a Picture of the King of France set with Diamonds presented to him by the Minister of that Monarch on his taking leave of the Court of Versailles as a Mark of his Majesty’s esteem, and intimated, that as the Picture was presented to him in consequence of his having been a Commissioner of Congress at that Court, it did not become him to retain the same without the express approbation of Congress, Resolved that he be informed that Congress approve of his retaining the Picture
Resolved That Mr. Lee be further informed in Answer to his Letter that there is no particular charge against him before Congress properly supported. That Congress are sensible of his zealous & faithful Exertions to discharge the great public trust reposed in him; and that he be assured his recall was not intended to fix any kind of censure on his Character or Conduct abroad but appeared at the time a necessary measure to put a stop to differences subsisting among their Commissioners in Europe greatly detrimental to the Interest of the United States, the particular grounds of which differences, it was not then in the power of Congress fully to Investigate.
The Committee also report That the Sum mentioned in his accounts to have been paid for Intelligence appears a reasonable charge & ought to be allowed.
That the same allowance be made to his secretary, as was made to Mr Stockton who acted in that capacity to the Honble Willm. Lee Esqr. and that the other Articles stated in his accounts with the Vouchers produced, be referred to the Board of Treasury for liquidation.
